The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed method of fabricating a driving circuit of a liquid crystal display including the first conductive wire segments and the second conductive wire segments comprise: common segments, first separate segments of the first conductive wire segments, and second separate segments of the second conductive wire segments, wherein the first separate segments have a first cross-section and wherein the second separate segments have a second cross-section that is different from the first cross-section, and wherein the first electrical resistance is substantially the same as the second electrical resistance as recited in claim 18

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.

Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	
		
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991